PORTER | SCOTT
350 University Ave., Suite 200

Sacramento, CA 95825

TEL: 916.929, 148]

FAX: 916.927.3706

Oo CS “KN UO B&B | Ne

NON NM RD RN RN Nem pas
oN DN RF Ye BR KR SD © wm IM DA mA BR wD HH AS

 

 

Case 2:19-cv-01902-KJM-CKD Document 24 Filed 07/14/20 Page 1 of 6

RANDY J. RISNER

Interim City Attorney, SBN 172552
BY: KATELYN M. KNIGHT
Deputy City Attorney, SBN 264573
CITY OF VALLEJO, City Hall
555 Santa Clara Street, 3 Floor
Vallejo, CA 94590

Tel: (707) 648-4545

Fax: (707) 648-4687

PORTER | S$CoTrT

A PROFESSIONAL CORPORATION
John R. Whitefleet, SBN 213301
350 University Ave., Suite 200
Sacramento, California 95825

TEL: 916.929.1481

FAX: 916.927.3706

Attorneys for Defendants CITY OF VALLEJO, ANDREW BIDOU, KEVIN BARRETO, and
HEATHER LAMB

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

DELON THURSTON, CASE NO, 2:19-cv-01902-KJM-CKD
Plaintiff, DEFENDANTS’ CITY OF VALLEJO,
ANDREW BIDOU, KEVIN BARRETO
v. AND HEATHER LAMB’S REPLY TO
OPPOSITION TO MOTION TO DISMISS
CITY OF VALLEJO, ANDREW BIDOU, PLAINTIFFS’ FIRST AMENDED
KEVIN BARRETO, and HEATHER COMPLAINT

LAMB, and DOES 1| to 50,
DATE: July 24, 2020
Defendants. TIME: 10:00 a.m.
CTRM: 3, 15" Floor

/ Complaint Filed: 07/20/18

Defendants CITY OF VALLEJO, ANDREW BIDOU, KEVIN BARRETO, and HEATHER
LAMB (collectively “Defendants”) submit the following in reply to the Opposition filed by
Plaintiff DELON THURSTON to Defendants’ motion to dismiss the First Amended Complaint

{02241869.DOCX} i
DEFENDANTS’ REPLY TO OPPOSITION TO MOTION TO DISMISS/STRIKE
PLAINTIFF’S FIRST AMENDED COMPLAINT

 
PORTER | SCOTT

350 University Ave., Suite 200

Sacramento, CA 95825

TEL: 916.929.1481]

FAX: 916.927.3706

Oo 8 “SR WM BB Ww PO =

So NR RP RP NR RN Ye ee ee
erat FP NF So we A AaAE OHS

 

 

Case 2:19-cv-01902-KJM-CKD Document 24 Filed 07/14/20 Page 2 of 6

(“FAC”) and/or to strike the irrelevant and unrelated allegations pursuant to Federal Rule of Civil
Procedure Rule 12(f).
L
INTRODUCTION

Notwithstanding that this case arises out of an alleged October 30, 2018 traffic stop of
Plaintiff and extraction from her vehicle by Vallejo Police Officer BARRETTO, and subsequent
pat-down search and arrest by Vallejo Police Officer HEATHER LAMB, Plaintiff insists that
Paragraph 30 subparagraphs (a)-(d), (j), and (0) (officer-involved shootings), (e) and (h)- (i) (baton
strikes), (f) (defense verdict for the officers), (g) and (t) (taser use), (k) and (1) (alleged unlawful
stop for videotaping), (1)-(n) and (p)-(q) (alleged unlawful arrest and force during investigatory
stop) and (u) (statements by City Manager) are sufficient to state a Monell claim.

Defendants submit that Plaintiff not only fails to recognize that the allegations must be
“sufficiently similar” but also fails to articulate how shootings, baton strikes etc. are in fact
sufficiently similar to fact pattern here for purposes of Monell.

Defendant former Chief BIDOU also sought dismissal for lack of allegations of personal
participation and/or a causal link between the defendant and the claimed constitutional violation
must be specifically alleged. Plaintiff appears to argue a ratification theory, but fails to address the
elements of ratification, which are not met.

IL.
LEGAL ARGUMENT
A. The Court should strike Paragraph 30(a-u).

Defendants moved to strike the allegations in Paragraph 30(a-u) of the FAC as patently at
odds with the simplicity and brevity contemplated by the Federal Rules, as well as for the lack of
sufficient factual similarity as required by Connick v. Thomson, 563 U.S. 51 (2011).

Plaintiff does directly address the requirement that Monell allegation be sufficiently similar.
Plaintiff does not dispute that the allegations in Paragraph 30(a-r) cases (involving a variety of
shootings, use of tasers, and baton strikes) are sufficiently dissimilar to the underlying facts of this

case. By the same token, Plaintiff does not dispute that public comments by the City Manager at

(02241869. DOCX} 2
DEFENDANTS’ REPLY TO OPPOSITION TO MOTION TO DISMISS/STRIKE
PLAINTIFE’S FIRST AMENDED COMPLAINT

 
PORTER | SCOTT
350 University Ave., Suite 200

Sacramento, CA 95825

TEL: 916.929.1481
FAX: 916.927.3706

Oo 8 “SP CO WT mw RD om

BPS RP BP RP NR NR RD De ea a a
era YF He Ne B= Soe AA DE BDH 2s

 

 

Case 2:19-cv-01902-KJM-CKD Document 24 Filed 07/14/20 Page 3 of 6

Paragraph 30(u) irrelevant, particularly where Plaintiff acknowledges the VPD Police Chief is the
VPD policymaker.

Instead, Plaintiff appears to attempt to paint these additional allegations under the rubric of
“history of unlawful violence and oppression directed at African Americans.” (Opposition, p.7:13-
14). This argument must be rejected.

This case does not include claims of discrimination or harassment based on race or some
Equal Protection violation based on race. This case does not involve a shooting, beating by a baton,
use of taser or other devices. Instead, Plaintiff was extracted forcibly from her vehicle after a
traffic stop when she refused to provide identification, and an open bottle of alcohol was located in
the vehicle. To allow this case to proceed on a Monell theory inclusive of wholly irrelevant matters
would cause significant prejudice to Defendant, and end up leading to potential mini-trials about
each of those cases.

Accordingly, Paragraph 30 subparagraphs (a)-(d), Gj), and (0) (officer-involved shootings),
(e) and (h)- (i) (baton strikes), (f) (defense verdict for the officers), (g) and (t) (taser use), (k) and (r)
(alleged unlawful stop for videotaping), (1)-(n) and (p)-(q) (alleged unlawful arrest and force during
investigatory stop) and (u) (statements by City Manager) should all be stricken.

B. Plaintiff's Monell claim fails to state sufficient facts.

Defendants also argued that assuming the court strikes Paragraph 30, Plaintiff's Monell
claim fails. Plaintiff does not address this argument other than to stand on the allegations as they
are. Instead, Plaintiff appears to implicitly concede the allegations fall short, arguing a “relaxed
pleading standard” should apply, citing Phillips v. Cty. of Fresno, No. 1:13-cv-0538, 2013 WL
6243278, at *10 (E.D. Cal. Dec. 3, 2013) (Opposition, p.11:4-20). This should be rejected.

The Phillips court cited to Wool v. Tandem Computers, Inc. 818 F.2d 1433, 1439 (9" Cir.
1987), a case of corporate fraud, where the court found that plaintiffs cannot be expected to have
personal knowledge of the details of corporate internal affairs, and thus relaxed the application
of Rule 9(b) when factual information is peculiarly within the defendant's knowledge or control. Jd.
This does not translate to relaxed pleadings under Rule 8, which is otherwise notice pleading, but

under the Iqbal standard of plausible claims. See McDaniels v. Cty. of San Joaquin, No. CV 2:16-

{02241869.DOCX} 3
DEFENDANTS’ REPLY TO OPPOSITION TO MOTION TO DISMISS/STRIKE
PLAINTIFF’S FIRST AMENDED COMPLAINT

 
PORTER | SCOTT
350 University Ave., Suite 200

Sacramento, CA 95825

TEL: 916.929.1481

PAX: 916.927.3706

Oo SS “SO HN A BR WB DP

10
I]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-01902-KJM-CKD Document 24 Filed 07/14/20 Page 4 of 6

2007 WBS DB, 2017 WL 915356, at *3 (E.D. Cal. Mar. 7, 2017) (declining to apply a relaxed
pleading to a Monell claim as, “Rule 8 ... does not unlock the doors of discovery for a plaintiff
armed with nothing more than conclusions.” citing Iqbal, 556 U.S. at 678-79.); See also Carmona
v. Bolanos, No, 18-CV-05232-LHK, 2019 WL 2247832, at *3 (N.D. Cal. May 23, 2019)
(“Plaintiff's assertion that a relaxed pleading standard applies here contravenes established Ninth
Circuit precedent, which acknowledges the impact of Twombly and Jgbal on the ability to plead a
viable Moneil claim.”)

Plaintiff also fails to address how the prior cases support ‘notice’ of unconstitutionality of
excessive force — particularly where the facts and circumstances of those lawsuits are factually
dissimilar to the instant lawsuit. Nor does Plaintiff address the omission in the pleadings whereby a
citizen or internal affairs complaint of the officer was in fact investigated, and the officer was
recommended to undergo discipline or training, but the policy maker determined otherwise.
Without those allegations, there can be no “deliberate indifference” — i.e. allegations that a course
of action was deliberately chosen. It bears repeating that this court should not allow the Monell
claim to proceed on these allegations which would lead to discovery into these dissimilar matters
and mini-trials of each.

Therefore, the Second Claim for Relief should be dismissed because the FAC fails to plead
sufficient facts in showing that the CITY instituted any policy and/or custom that was the moving

force behind any alleged constitutional violation.

Cc. The Second Claim for Relief Fails to Allege Sufficient Facts to Support a Claim against
[former] Chief BIDOU in his Individual Capacity

Defendant former Chief BIDOU argued that the “supervisory liability” claim in her Second
Claim for Relief failed to allege sufficient facts to support a claim against BIDOU for lack of
allegations that he (1) personally participated in the deprivation of constitutional rights; (2) knew of
the violation and failed to act to prevent it; or (3) promulgated or implemented a policy so deficient
that the policy is the moving force behind the constitutional violation.

In opposition, Plaintiff appears to rely on the various alleged lack of discipline in the
numerous cases listed in Paragraph 30, but fails to appreciate that there are no allegations that for
{02241869.DOCX} 4

DEFENDANTS’ REPLY TO OPPOSITION TO MOTION TO DISMISS/STRIKE
PLAINTIFF’S FIRST AMENDED COMPLAINT

 
PORTER | SCOTT
350 University Ave., Suite 200

Sacramento, CA 95825

TEL: 916.929.1481

FAX: 916.927.3706

NO Co MD NOR Rm

SB NP RP RP NR NN De ee a a ei
“TAY RF Ye NHN KF SO w&® QA A FE OH 2S

 

 

Case 2:19-cv-01902-KJM-CKD Document 24 Filed 07/14/20 Page 5 of 6

any of those cases that the officer was in fact investigated, was recommended to undergo discipline
or training, but Chief BIDOU determined otherwise. These omissions render the allegations
insufficient.

Plaintiff also generally claims she pleads she mean Chief Bidou ratified the conduct herein.
However, Plaintiff fails to point to any allegations that Chief Bidou ratified the conduct herein.
Plaintiff's allegations are too conclusory to pass muster under /gbal, particularly because Plaintiff is
generally asserting a ‘custom’ of a ‘culture’ which is based on a series of lawsuits. “Vague and
conclusory allegations concerning the involvement of official personnel in civil rights violations are
not sufficient.” Wade v. Cty. of Sacramento, 2008 WL 4104312, at *4 (E.D. Cal. Sept. 3, 2008).
That Plaintiff alleges Chief BIDOU knew or should have known of matters that occurred after he
left office would appear unreasonable on its face. Otherwise, a “naked assertion” that the Chief
failed to properly train, supervise, and discipline the officers in question, or created a culture of
protecting wrongdoers, is not enough. Chavez v. United States, 683 F.3d 1102, 1110 (th Cir.
2012) (allegation that supervisory defendants “personally reviewed and, thus, knowingly ordered,
directed, sanctioned, or permitted” allegedly unconstitutional stops by border agents was “wholly
conclusory”); Hydrick v. Hunter, 669 F.3d 937, 942 (9th Cir. 2012) (allegations insufficient when
plaintiff did not allege specific policy or sequence of events instigated by supervisory officials that
led to unconstitutional searches),

Therefore, Plaintiff's claims against former Chief BIDOU in his individual capacity should
be dismissed.

I.
CONCLUSION

For the foregoing reasons, Defendants CITY OF VALLEJO, ANDREW BIDOU, KEVIN
BARRETO, and HEATHER LAMB respectfully request that their Motion to Dismiss, and/or to
Strike be granted with prejudice.

Mf
Ml
Hf

(02241869. DOCX} 5
DEFENDANTS’ REPLY TO OPPOSITION TO MOTION TO DISMISS/STRIKE
PLAINTIFF'S FIRST AMENDED COMPLAINT

 
PORTER | SCOTT
330 University Ave., Suite 200

Sacramento, CA 95825

TEL: 916.929.1481
FAX: 916.927.3706

MO SO “IP CN UR OOK

SBS 8 RP RP YN NN De me eB ee ee a
eo IPA YM RH NH = Sob we AA aOR OH OS

 

 

Case 2:19-cv-01902-KJM-CKD Document 24 Filed 07/14/20 Page 6 of 6

Dated: July 14, 2020

(02241869. DOCX}

Respectfully submitted,

PORTER SCOTT
A PROFESSIONAL CORPORATION

By /s/ John R. Whitefleet
John R. Whitefleet
Attorneys for Defendants CITY OF
VALLEJO, ANDREW BIDOU,
KEVIN BARRETO, and HEATHER
LAMB

6
DEFENDANTS’ REPLY TO OPPOSITION TO MOTION TO DISMISS/STRIKE
PLAINTIFF'S FIRST AMENDED COMPLAINT

 
